DAWNEE COCHRAN, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, RespondentCochran v. Comm'rNo. 22015-08SUnited States Tax Court2010 Tax Ct. Summary LEXIS 26; MARCH 4, 2010, FiledPURSUANT TO INTERNAL REVENUE CODE SECTION 7463(b), THIS OPINION MAY NOT BE TREATED AS PRECEDENT FOR ANY OTHER CASE.*26 Dean, John F.JOHN F. DEANWASHINGTON, DC 20217ORDERFor cause, it isORDERED that the following is hereby substituted for the last two paragraphs on page 6, in the Summary Opinion (T.C. Summary Opinion 2010-14) filed February 18, 2010:Petitioner's adjusted gross income for 2007 exceeded $ 12,590; accordingly she is also ineligible to claim an earned income credit under sec. 32(c)(1)(A)(ii) as an individual without a qualifying child. See Rev. Proc 2006-53, sec. 3.07(1), 2 C.B. 996">2006-2 C.B. 996, 1000 (announcing the specific amount for 2007).It is furtherORDERED that the decision line on page 7 is hereby revised by deleting the words: "Decision will be entered under Rule 155" and inserting in lieu thereof the words: "Decision will be entered for respondent."DATED: Washington, D.C.February 22, 2010(Signed)John F. DeanSpecial Trial Judge